
	

113 HR 5197 IH: Transparency in Reporting to Protect American Workers and Prevent Human Trafficking Act
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5197
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Ms. Frankel of Florida (for herself, Mr. Deutch, and Mr. Himes) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend section 214(c)(8) of the Immigration and Nationality Act to modify the data reporting
			 requirements relating to nonimmigrant employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Transparency in Reporting to Protect American Workers and Prevent Human Trafficking Act.
		2.Data reporting on nonimmigrant employeesSection 214(c)(8) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(8)) is amended to read
			 as follows:
			
				(8)
					(A)
						(i)
							(I)The Secretary of Homeland Security annually shall submit to the Committees on the Judiciary of the
			 House of Representatives and of the Senate and timely upload to a public
			 website a report (along with the corresponding raw data set) with respect
			 to each of the subparagraphs of sections 101(a)(15) and 214(e) that permit
			 employment in the United States under any circumstances, including
			 cultural exchange, training, or business activities which result in
			 receiving any form of compensation, including a stipend, from any source.
							(II)Each report under subclause (I) shall contain the following data regarding any nonimmigrant visa or
			 any grant of nonimmigrant status:
								(aa)The number of aliens who were granted such a visa or status.
								(bb)The number of aliens who had such visas or statuses that were expired, revoked, or otherwise
			 terminated during each month of the preceding fiscal year.
								(cc)Information on the countries of origin of (including local region or state if available), age,
			 gender, and occupations of, educational levels attained by, and
			 compensation paid to aliens issued such visa or status.
								(dd)The names and addresses of employers and the number of aliens authorized per category and subclass
			 to work for each employer, including the country of origin, age, and
			 gender of each alien authorized to work for each employer, the alien’s
			 primary work location, and secondary work location if one exists.
								(III)Each report under subclause (I) shall contain the following data regarding any nonimmigrant visa
			 category or status (including extensions and transfers to another visa
			 category or subclass, or request to switch to another employer) that
			 requires approval from the Secretary of Homeland Security through a
			 Petition for Nonimmigrant Worker, Form I–129 (or any successor form):
								(aa)The number of petitions filed.
								(bb)The number of petitions approved and the number of workers (by occupation) included in such
			 approved petitions.
								(cc)The number of petitions denied and the number of workers (by occupation) requested in such denied
			 petitions.
								(dd)The Standard Occupational Classification (SOC) code for each occupation in each approved petition.
								(ee)The number of petitions withdrawn.
								(ff)The number of petitions awaiting final action.
								(ii)The Secretary of Homeland Security annually shall submit to the Committees on the Judiciary of the
			 House of Representatives and of the Senate and timely upload to a public
			 website a report (along with the corresponding raw data set) that contains
			 the following:
							(I)A list of all employers who petition for visas under section 101(a)(15)(H)(i)(b).
							(II)The number of such petitions filed and approved for each such employer.
							(III)The Standard Occupational Classifications (SOC) for the approved positions.
							(IV)The number of nonimmigrants for whom each such employer files for adjustment to permanent resident
			 status.
							(V)A list of all employers who are H–1B-dependent employers (as defined in section 212(n)(3)(A)).
							(VI)A list of all employers for whom more than 30 percent of their United States workforce are
			 nonimmigrants described in subparagraph (H)(i)(b) or (L) of section
			 101(a)(15).
							(VII)A list of all employers for whom more than 50 percent of their United States workforce are
			 nonimmigrants described in subparagraph (H)(i)(b) or (L) of section
			 101(a)(15).
							(VIII)A gender breakdown by occupation and by country of origin for the nonimmigrants described in
			 section 101(a)(15)(H)(i)(b).
							(IX)A list of all employers who conduct outplacement of nonimmigrants described in section
			 101(a)(15)(H)(i)(b).
							(X)The number of nonimmigrants described in section 101(a)(15)(H)(i)(b) categorized by their highest
			 level of education and major or primary field of study, and whether such
			 education was obtained in the United States or in a foreign country.
							(iii)The Secretary of Homeland Security annually shall submit to the Committees on the Judiciary of the
			 House of Representatives and of the Senate and timely upload to a public
			 website a report (along with the corresponding raw data set) that contains
			 the following:
							(I)A list of all employers who have filed petitions with the Secretary of Homeland Security for
			 nonimmigrants under section 101(a)(15)(L).
							(II)The number of such petitions filed and approved for each such employer, whether each petition was
			 processed by the Department of Homeland Security or the Department of
			 State as a blanket petition under paragraph (2)(A).
							(III)The Standard Occupational Classifications (SOC) code for each occupation in each approved
			 positions.
							(IV)The amount of compensation paid to each beneficiary.
							(V)The number of nonimmigrants described in section 101(a)(15)(L) for whom each such employer files
			 for adjustment to permanent resident status.
							(VI)A list of all employers for whom more than 30 percent of their United States workforce are
			 nonimmigrants described in subparagraph (H)(i)(b) or (L) of section
			 101(a)(15).
							(VII)A list of all employers for whom more than 50 percent of their United States workforce are
			 nonimmigrants described in subparagraph (H)(i)(b) or (L) of section
			 101(a)(15).
							(VIII)
								(aa)A list of all employers who have been authorized to file blanket petitions under paragraph (2)(A),
			 including those who were identified by aliens applying for a visa under
			 section 101(a)(15)(L) as the employer seeking to employ such aliens; and
								(bb)the number of such visa applications approved pursuant to each blanket petition.
								(IX)A gender breakdown by occupation and by country of origin for the nonimmigrants described in
			 section 101(a)(15)(L).
							(X)list of all employers who conduct outplacement of nonimmigrants described in section 101(a)(15)(L).
							(XI)The number of nonimmigrants described in section 101(a)(15)(L) categorized by their highest level
			 of education and major or primary field of study, and whether such
			 education was obtained in the United States or in a foreign country.
							(XII)The number of petitions which have been authorized as blanket petitions under paragraph (2)(A).
							(iv)Reporting required by this subparagraph includes information gathered on petitions for nonimmigrant
			 status or in any other manner, including consular processing, and computer
			 systems managed by the Secretary of Homeland Security for tracking
			 students and exchange visitors.
						(v)The information included in the reports under this subparagraph shall be disaggregated by
			 nonimmigrant visa type and each subclass, if applicable as set forth in
			 subparagraph (C).
						(vi)The annual reports required under this subparagraph shall be submitted not later than 3 months
			 after the end of each fiscal year and shall contain data pertaining to the
			 requested categories from the immediately preceding fiscal year.
						(B)
						(i)The Secretary of Homeland Security shall maintain an accurate count of the number of aliens subject
			 to numerical limitations, if any, of the visa issued or nonimmigrant
			 status provided, including under subsection (g)(1).
						(ii)The Secretary of Homeland Security shall notify, on a quarterly basis, the Committees on the
			 Judiciary of the House of Representatives and the Senate of the numbers of
			 aliens who during the preceding 3-month period were issued visas or
			 otherwise provided nonimmigrant status under section 101(a)(15)(H)(i)(b).
						(iii)The Secretary of Homeland Security shall notify, on a semiannual basis, the Committees on the
			 Judiciary of the House of Representatives and the Senate of the number of
			 aliens who during the preceding 1-year period were issued visas or
			 otherwise provided nonimmigrant status under all annually capped visas
			 enumerated in section 101(a)(15) or who had such a visa or such status
			 revoked or otherwise terminated.
						(iv)Each notification under clause (i), and each submission under clause (ii), shall include the number
			 of aliens who were issued visas or otherwise provided nonimmigrant status
			 pursuant to petitions filed by institutions or organizations described in
			 section 212(p)(1).
						(C)The Secretary of Homeland Security shall collect and report the required data described in
			 subparagraphs (A) and (B) for nonimmigrant visas issued, or nonimmigrant
			 status granted, under any subparagraph of section 101(a)(15) and
			 disaggregate the data accordingly with respect to any particular subclass,
			 or employment-authorized exchange or training program authorized under
			 each subclass or otherwise specified in regulations or Federal agency
			 guidance or directives, including—
						(i)with respect to section 101(a)(15)(J), the specific program provisions enumerated in subpart B of
			 part 62 of title 22, Code of Federal Regulations;
						(ii)with respect to section 101(a)(15)(B), the specific categories of business visitor activity
			 enumerated in notes 9–11 of section 41.31 of volume 9, U.S. Department of
			 State Foreign Affairs Manual; and
						(iii)with respect to section 101(a)(15)(F), all persons granted employment authorization pursuant to the
			 provisions enumerated in section 214.2(f)(10) of title 8, Code of Federal
			 Regulations.
						(D)If the Secretary of Homeland Security determines that information maintained by either the
			 Secretary of State or the Secretary of Labor is required to make a
			 submission described in this paragraph, for example if any of the required
			 information is gathered during consular processing or during the labor
			 certification process, the Secretaries of State and Labor shall provide
			 such information to the Secretary of Homeland Security upon request.
					(E)The Secretaries of Homeland Security, State, and Labor shall take such steps as are necessary to
			 revise any applications, petition forms, and databases used for
			 nonimmigrant visas or status under each subparagraph and corresponding
			 subcategory or subclass of section 101(a)(15) which permit an alien
			 beneficiary to work in the United States under any circumstances,
			 including training or business activities which result in receiving any
			 form of compensation, including a stipend, from any source, so as to
			 ensure that sufficient information is collected to report the data as
			 required under this paragraph..
		
